Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 1 of 55

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

ff ee
CASENO. /° 1CV/757 4
J. BLACK
COMPLAINT FOR DAMAGES AND
DECLARATORY RELIEF AND
JURY DEMAND

BELINDA BAKER
824 Oaktree Court
Lebanon, Ohio 45036

   

JUDGE

  

and

STARBORNE PRODUCTIONS, LLC
824 Oaktree Court
Lebanon, Ohio 45036

and

STARBREACHER ENTERPRISES,
LLC
824 Oaktree Court

Lebanon, Ohio 45036

Vs.
BENSALZ PRODUCTIONS LLC,
1755 YORK AVENUE

APARTMENT 10G
NEW YORK, NEW YORK, 10128

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

d

)
Plaintiffs, )
)

)

)

)

)

)

)

)
and )
)
EXCEL SPORTS MANAGEMENT LLC _)
ATTN GENERAL COUNSEL )
1700 BROADWAY 29TH FL )
NEW YORK, NEW YORK, 10019 )
)

Defendants. )

NOW COMES the Plaintiffs, Belinda Baker, Starborne Productions

(“Starborne”) and Starbreacher Enterprises, LLC (“Starbreacher”), by and through

counsel, and for this Complaint against the Defendants states as follows:
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 2 of 55

BASIS FOR JURISDICTION

1. Jurisdiction is proper in this case under 28 U.S.C. § 1332, as all three parties
are completely diverse and the amount in controversy exceeds $75,000.
Thus, this case falls under the Court's diversity jurisdiction.

BASIS FOR VENUE

2. Plaintiff incorporates herein, as if fully set forth, all the preceding paragraphs

3. Venue is proper in this Court under 28 U.S.C. § 1391 because Plaintiff has
always resided and conducted her business under Starborne Productions
and/or Starbreacher Enterprises in Warren County, Ohio. The principal
intellectual property that is the subject matter of this case was created in
Warren County, Ohio. The activities and communications between the
parties of this suit were made almost entirely via email and telephone. A
substantive if not majority of the key witnesses are based in Ohio or other
states but have connections to Ohio. The Defendants were attempting to
market, solicit and profit from an Ohio resident’s business and products. The
parties’ written confidentiality (“NDA”) contract was drafted in Ohio and is
controlled by Ohio law. Thus, the venue is proper in this Court.

PARTIES

4. Plaintiff incorporates herein, as if fully set forth, all the preceding paragraphs

5. Plaintiff, Belinda R. Baker (hereinafter “Ms. Baker”) is a resident of Warren
County, Ohio.

6. Plaintiff Starborne Productions, LLC/Starbreacher Enterprises, LLC

(hereinafter “Starbreacher”) are both limited liability companies used by
9.

Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 3 of 55

Belinda R. Baker as her umbrella companies for her television, film, book
publishing and related projects. They are organized under the laws of Ohio
with a single principal place of business in Warren County, Ohio.
Defendant, BenSalz Productions, (hereinafter “BenSalz”) is a limited liability
company organized under the laws of New York with a principal place of
business located in New York City, New York.
Defendant Excel Sports Management (hereinafter “Excel”) is a limited
liability company organized under the laws of Delaware with a principal
place of business in New York City, New York.

STATEMENT OF FACTS

Plaintiff incorporates herein, as if fully set forth, all the preceding paragraphs

10. In 2011, through shared industry contacts, Ms. Baker was introduced to Mike

11.

Skouras, a partner, agent and owner of Defendant BenSalz in relation to her
Finney the Starbreacher (hereinafter “Finney”) animated feature film project
and its associated Intellectual Property (hereinafter “IP”).

Before connecting with Mr. Skouras, Ms. Baker had created and developed
this property--- after years of hard work and significant personal investment
--and already obtained serious interest in her project from various parties.
One such party, Acrylic Tank Manufacturing (hereinafter “ATM”) had entered
into a contract with Ms. Baker to create licensed kids aquariums, inserts and
figurines based on the Finney IP and to promote the film on their reality show

“Tanked” on Animal Planet and within their business. It was by referral from
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 4 of 55

Wayde King, CEO of ATM that the Plaintiff was introduced to Skouras, who
was at the time serving as an agent and media representative for ATM.

12. Finney the Star Breacher was an extremely well-received, commercially
viable property. Before, and in the years since, the Plaintiff's dealings with
the Defendants, Ms. Baker had acquired interest and support from an array
of film industry professionals, high level talent, potential private investors,
and corporate marketing partners, such as Sea World, Pepsi, Toyota, and
Procter & Gamble, leading conservation icons such as Jack Hanna and Bindi
Irwin, Paul Clark of Save our Seas Hawaii and Gregor Hodgson of Reef Check,
various TV/film producers, such as Kathy Almon of MacGillivray Freeman
films, Donna Peerce and Valerie Gould, author/speaker David Coleman, Sea
World show producer/event director Damon Patai, the late Sally B. Merlin, a
script consultant to Kathleen Kennedy of Spielberg/Amblin Entertainment,
animation producer/director Mark Baldo who has worked for Dreamworks
and Blue Sky, as well as Oscar winning animation director Daniel St. Pierre
(The Lion King, Tarzan, Beauty & the Beast) and many other notable actors.

13. Another longtime supporter of the project was Baker’s business associate
and partner; the award-winning animation producer George Johnsen, CEO
of Mammoth Vision in Burbank, California who secured the interest of South
Korean investors to fund up to 50% of the film’s $40M budget.

14. After sharing her creative content and details about her team, Mr. Skouras
and his two partners at BenSalz Productions offered to assist Ms. Baker as co-

producers, partners and agents. Mr. Skouras then introduced Ms. Baker to his
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 5 of 55

business partner, Casey Close; an agent of Defendant Excel and husband of
Skouras’ business associate and co-worker at Fox News, Gretchen Carlson.
15. On 10/31/2011, Ms. Baker was led to believe by Mr. Skouras that Mr. Close
was going to represent her as an agent in regards to the Finney project as was
affirmed by email and text, and in calls made to Ms. Baker and her associates
Gary Rhein and George Johnsen. This commitment was then relayed to ATM.
16. When Ms. Baker enquired as to what the nature of Excel/Mr. Close’s services
would entail, she was informed in calls and emails that they would partner
with and assist BenSalz/Mr. Skouras in finding the funding and shopping the
project to all the major Hollywood studios and to procure A-list voice talent,
including the superstar sports figures that Mr. Close represented. It was also
relayed that he had agreed to represent Ms. Baker as her agent for the Finney
property. This was affirmed in both word and deed over the next year anda
half in calls with Ms. Baker and her colleagues as well as in countless emails.
17.On 11/16/2011, Mr. Close confirmed in email his enthusiasm for the project
and that he would be representing Ms. Baker and the project as her agent.
18. On December 20, 2011, Ms. Baker met with the Defendants and their agents
at Excel's offices in New York City. At this meeting, Mr. Skouras and Mr. Close
discussed her project in detail, solidifying their commitment to working with
Ms. Baker and in representing her in the development, financing, production,
shopping of, and, hopefully, securing of a financing/production deal and ora

high priced sale of Ms. Baker’s intellectual property Finney the Star Breacher.
19

20.

a1.

22.

Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 6 of 55

. At this meeting in NYC on 12/20/11, they convinced Ms. Baker to trust them,
dropping names of well-known films studios and celebrities that they alleged
to know and promised to reach out to, to help them achieve the financing of
Ms. Baker’s first class animated movie and associated intellectual property.
On 12/21/11, Richard Bennett, managing partner of BenSalz, signed a non-
disclosure agreement (“NDA”) with Ms. Baker and her company on behalf of
BenSalz Productions which is attached hereto as Exhibit A.

When Ms. Baker first pressed BenSalz to sign her NDA/confidentiality/non-
compete agreement, Mr. Skouras and his partners were defiant and dragged
their feet, brushing it off as ‘nonsense’ but then ultimately agreed to sign the
agreement, which was subject to the laws of the State of Ohio and retroactive.
This crucial contract did not limit nor restrict Baker’s remedies in case of any
breach and the Defendants knew and had acknowledged the importance of
limiting access to her proprietary IP and properly documenting it, obtaining
permission before disseminating her property, especially the film script, and
providing due diligence in doing so, knowing the potential severe irreparable
damage and dire consequences if they failed to do so, and the devaluation of
her property that any breach of this contract might create for the Plaintiffs.
This agreement required BenSalz and its agents and employees including Mr.
Skouras, or any associate or partner of BenSalz, which includes Close/Excel,
to keep her product, Finney the Star Breacher, confidential. It also required
them to properly document and disclose to her details of who, when, where

and how submissions took place and that any and all interested third parties
Zoe

Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 7 of 55

sign and duly execute a written non-disclosure agreement to be provided and
obtained by the Defendants before sharing any of the Plaintiff's intellectual
property. This stipulation was made quite clear by Ms. Baker in many calls
and emails and was accepted by the Defendants as a requisite term of her
granting her permission. The contract also required BenSalz and its agents
and partners to inform and seek Baker’s written permission in advance.
Ironically, before asking BenSalz to sign her company’s NDA, Ms. Baker was
informed by Mr. Skouras via email that one should always be very careful not
to share their original story ideas, or any proprietary proposals, or scripts
without a nondisclosure agreement as the entertainment industry is a “nasty

industry where ideas are easily stolen and you can’t trust anybody.”

24. Mr. Skouras then went on to promise Ms. Baker that the Defendants and their

25.

agents would be most diligent to ensure that the Plaintiff's IP was properly
protected. Further, Mr. Skouras promised he would handle ‘obtaining signed
non-disclosure agreements from anyone that he and or his partners talked to
about Ms. Baker’s project or shared any of her IP with’. This was promised

and verified via email which Ms. Baker trusted and relied up in good faith.
However, ignoring the need for NDAs, Mr. Skouras took it upon himself--or so
he claimed-- to ‘shop the project around to an array of his contacts’ including
his “friend” Harvey Weinstein without Ms. Baker’s advance knowledge or her
permission or a signed NDA. And this meeting with Harvey was only relayed
to Baker via a brief email after it took place. He also informed Ms. Baker that

his ‘partner’ Casey Close had also been preliminarily ‘discussing her project
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 8 of 55

to his contacts at CAA (the Creative Artists Agency, where he had forméfly
been employed) and various studios ‘to get a feel for their interest level and
the project’s potential.’ But when Ms. Baker expressed concerns about this
unprotected activity and pressed for details, and NDAs, she was brushed off
and told they were ‘following protocol and not to worry’ since ‘no one steals
from that guy?’ (as in Mr. Close) and that they would ‘provide her a list of all
those they’d been talking to along with the requisite third party NDAs.’ But

like so many things they had promised her, this sadly never happened.

26. An email from Skouras on 10/24/2011 also claimed that notable director

27.

Steven Spielberg had been informed about Ms. Baker's project from one of
Skouras’ own ‘inside contacts’ at Dreamworks and that he ‘knew all about it’
and that a copy of Ms. Baker’s script had been passed on to Mr. Spielberg via
this never-identified contact of Mr. Skouras’ and that Mr. Spielberg was “just
waiting for the agent, Mr. Close” (whom the Defendants identified as being a
close friend of Mr. Spielbere’s), to contact him and give him an “official go
ahead” to read the script and consider her project. Ms. Baker was thrilled, of
course, by this and intrigued but informed of it all after the fact. Further, she
never received any evidence that NDAs were signed by any of these people
despite having asked the Defendants for this said evidence multiple times.
Mr. Skouras also informed Ms. Baker via email on several occasions in 2011
and 2012 that he had shared her IP with his then (self-professed) “girlfriend”
Lis Wiehl; a professional author and former Fox News legal analyst, without

having Ms. Wiehl sign an NDA, hoping to ‘get her feedback and or possible
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 9 of 55

ideas for the project’ and to request ‘potential collaboration’. This unwanted
and unprotected exposure of her IP concerned Ms. Baker as she didn’t want
nor need another writer’s involvement nor to have her IP exposed before the
Defendant asked for permission. That Mr. Skouras identified Wiehl (who has
since settled a $30M sexual harassment suit against Fox anchor Bill O’Reilly)
as his “girlfriend” in his emails strikes the Plaintiff as odd, since according to
public records, Wiehl was in fact still married during this time (2011-2012).
28. All of these supposed discussions and interactions involving Baker’s project
were not covered by NDAs nor was Baker’s permission sought in advance.
29. Beginning in January/February 2012, Excel/Mr. Close and Skouras/Bensalz
proceeded to actively engage in their roles as talent agents for Ms. Baker and
allegedly began shopping her IP to prospective buyers and potential talent.
Further, Defendant Excel and its agents assisted Ms. Baker in the creation of a
revised pitch package, as well as purporting to have disseminated her scripts
and comprehensive proposals to various major Hollywood studios. Also, both
Skouras and Close engaged in numerous conference calls with Baker's other
associates and business partners and thus engaging in actions as her agents.
30. Finney the Star Breacher is a labor of love for Ms. Baker, and as such she has
invested a substantial amount of her own time and money in the years before
and since meeting the Defendants. This hard work and investment resulted
in Ms. Baker producing a script, book, art, animation demo reels, and original

business and marketing plans. In other words, Ms. Baker hadn’t just written
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 10 of 55

31.

Be,

33.

a movie script, but developed a complete and comprehensive investment
package for the esteemed Defendants to present and pitch to third parties.
Finney the Star Breacher is an inspiring children’s story about a very gifted
dolphin who embarks on a classic hero’s journey with timely conservation
themes. Finney was brought to these Defendants with prior attached voice
talent like Jack Hanna, the Director Emeritus of the Columbus Zoo, the stars
of Animal Planet’s Tanked TV show, the support and interest from acclaimed
animation producers like George Johnsen and Mark Baldo, the prior studio
interest from Starz Animation, ReelFX and several others, and an array of
major corporate marketing partnerships and many other interested parties.
Previously, Baker had provided an extensive array of creative and marketing
materials including a 100 page production bible and investment prospectus,
scripts and DVDs/samples. These materials were sent to Mr. Skouras for his
review and then shared with Mr. Close and both expressed how ‘impressed’
they were with Baker’s work. Presumably, these fully-developed materials
were the catalyst to their commitment to the Finney team and project and in
representing Ms. Baker. In fact, Mr. Close had indicated in their NYC meeting
that he believed Ms. Baker’s project could become the next “Lion King of the
Seas” a sentiment echoed by Mr. Skouras exciting Baker as the franchise has
earned $8 billion dollars+ and is one of the most profitable films of all time.
Being duly impressed by her well-packaged project and its potential to earn
multi-millions in profits, Defendants’ confirmed their commitment and, by

assuring her of their access to the Wall Street investor/banking community,

10
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 11 of 55

34.

ao,

wealthy sports stars, A list celebrities and Mr. Close’s contacts at the Creative
Artists Agency, one of the world’s top talent agencies, they lulled Ms. Baker
into a false sense of trust and confidence in their ability to quickly secure the
necessary funding and attract a major Hollywood studio to produce her film.
The parties’ agreement was based on the understanding that the Defendants
would endeavor to use their alleged extensive connections to help package
Ms. Baker’s project and get it financed, sold and produced in exchange for a
substantive financial interest in the project. Yet when Baker pressed for more
specifics, especially pertaining to Mr. Close/Excel’s expected compensation,
she was told “he was not to be bothered” and that “he would tell us when he
was ready” but also that he was going to “expect the industry standard” for
agents with “something on the back end too” because, as Skouras noted, “that
is where all of the real big money is.” She was also told many times by both of
the Defendants that a document with those specifics was “on the way.”

Mr. Close, being a seasoned, licensed agent in New York, should have fully
understood that talent agents must abide by the laws enforced by the city
and of the state of New York and agents have strict parameters for what they
can be compensated for which does not include ‘something on the back end’.
However, the Defendants were quite cagey and aloof about this issue even
when Ms. Baker and her production partner George Johnsen were discussing
with the Defendants the possibly of raising the film’s budget from $40M up to
$50M or even up to $80M as that was closer to the going rate at that time for

CG animated feature films being made by the major studios like Disney and

11
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 12 of 55

Dreamworks who had, according to the Defendants, ‘expressed their strong
interest’ already. Thus, it was important for the Plaintiffs to obtain clarity in
regards to Casey/Excel’s fees and expectations and yet things got even more
confusing when Baker pointed out that there are differences in what ‘agents’
vs ‘managers’ do and strict laws governing the maximum ‘agents’ can receive
as commissions being capped at 15% of any deals they orchestrate for their
clients whereas ‘managers’ fees can be higher and potentially include equity
or other fees and thus the need for clarity (so that Baker and her team could
not only update the film’s budget if need be but also speak more accurately
with other potential investors, studios, buyers, etc.) Confused and concerned
by all of this strange, ongoing nebulousness and dodging of her queries, Ms.
Baker pressed the matter again (about clarity on Casey's fees and status of
her contract) to which Skouras sent her back email on 6/6/2012 indicating
that he would ‘remind Casey about a management contract’ but that she also
‘had the percentages correct’ as to agency fees for Casey; again blurring the
lines (or suggesting a desire for double dipping) and then within the same
email proceeded to reinforce the cloud of confusion by saying that he and
Casey would ‘want a piece of everything; all of the licensing, books, stuffed
animals, happy meals etc. just like the deal he was renegotiating for Tanked
with Discovery’ and that the reason why Baker had not yet received clarity
from Casey was that he ‘kinda wants to wait and see as bids come in before
he puts the contract in play!’ and that it was ‘noble of him’ not to be ‘shoving

contracts’ at Ms. Baker. Not only was this unprofessional and sketchy ona

1?
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 13 of 55

number of levels, it was a stark contradiction to prior emails wherein both of
the Defendants had identified Casey/Excel as acting as Ms. Baker’s ‘agents’
and that neither would be involved ‘if they didn’t feel it was worth their time
and didn’t intend to make a lot of money off the deal’. It was not until Baker
pressed the point about potential legal quagmires had the term ‘manager’

was ever used by either of the Defendants. None of this confusion, however,

 

that was of their own doing would change the fact they were representing
Ms. Baker and her IP as her fiduciaries. It is also very clear they were leaving
things nebulous and Ms. Baker in the lurch on purpose since talent agents
must abide by strict parameters and managers cannot negotiate contracts yet
over and over Ms. Baker was told that Casey’s role was to lead the charge on
al] negotiations for deals with potential studios/distributors, financiers, etc.
36. Additionally, adding more confusion to the mix, the Defendants enlisted yet
another third party (Jeff Bazoian of Rabo Bank) to act as a de facto ‘agent’
without Ms. Baker’s prior knowledge or approval and without obtaining any
NDA/confidentiality agreements. Bazoian was allegedly tasked with trying
to “shop” and discuss Ms. Baker’s project with Bruce Berman, CEO of Village
Road Show and as far as Ms. Baker is aware, Mr. Bazoian is not a licensed
talent agent. However, Mr. Bennett of BenSalz Productions was a former
employee of Rabo Bank and close friend of Mr. Bazoian’s, who was pivotal in
Rabo Bank providing $1 billion in financing to Village Road Show in fall 2012.
37. Further, Rabo Bank has since been convicted of money laundering. In fact, in

February 2018, Rabo Bank was sanctioned by the Department of Justice for

42
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 14 of 55

38.

international money laundering and at this time its retail operations in NYC
are still under further investigation. Until recently, Plaintiff was unaware of
this bank’s troubled past and the possibility there may have been violations
of banking ethics, regulations laws or something even more nefarious being
set up between the Defendants and Mr. Bazoian (possibly including Berman)
entailing the use of her proprietary intellectual property. In fact, Baker was
never provided any clarity as to what Rabo/Bazoian’s involvement was to be
exactly, nor what he/they would be expecting if anything (ie. title, role, fees)
as far as compensation for his/their efforts in having critiqued, pitched and
purportedly pushed Baker’s script on to Bruce Berman/Village Road Show.
As the Defendants began actively working with the Plaintiff in 2012, they
first focused on the creation of a shorter pitch package. (See Exhibit B). This
effort largely comprised of Ms. Baker working with a graphics designer who
was referred by Excel, which Ms. Baker was responsible for compensating, as
well as providing the source materials, expending her time on research and
development, and on the writing and editing for the new packet. This was
finished on 5/3/2012. She had also been induced to revise her film budgets,
extensive production bible, marketing pitch book, develop a PPM-investment
prospectus, create new promotional demo reels and update and reprint all of
her materials or create new ones to include the Defendants in such materials
and all at her time and expense. The out of pocket costs incurred and value of

her time and that of her partners to do these things were in excess of $750K.

14
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 15 of 55

39. On 5/9/2012, Mr. Skouras informed Ms. Baker that both Casey Close and
himself had signed off on this new pitch packet (that lists them as partners
in the project) and that they would be sending said pitch and scripts out the
following Monday to Disney, Dreamworks, Sony, MGM, Paramount, Blue Sky,
and (purportedly) several other studios and prospects. Though Ms. Baker
asked repeatedly, she wasn’t included in any calls with these other prospects
nor copied on any of the emails or other communications through which her
proprietary materials were, supposedly, sent and she received no proof after
the fact that her proposals and or her scripts were actually sent to all of the
prospects that had been mentioned nor any evidence whatsoever of NDAs
ever having been requested or signed by any of these prospects. All she
received in confirmation was email from Excel’s Client Services manager
Stirling Fiss claiming that the pitch packets, scripts and or proposals had
been sent out to a few prospects with a list of their email addresses. Once
again, standard industry protocol used by most major studios, agents and
producers to protect Ms. Baker’s IP was ignored as were her requests for
more details and the signed NDAs from these various third party recipients.

40. In the interim, through efforts and contacts Ms. Baker had already cultivated
on her own, she was notified that there was strong interest from a Canadian
animation studio (Arc Productions in Toronto) in producing and partnering
on the project. Ms. Baker informed her agents, Mr. Close and Mr. Skouras, of
the interest from Arc and put them in touch with her contact there, CEO Jeff

Young. A conference call was then set up between all of the parties. Through

15
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 16 of 55

Excel, a script was provided to Arc, who then made a bid on the production
and partial funding of the film. Further, as mentioned before Ms. Baker and
her associate George Johnsen brought to the Defendants a South Korean
contact who was interested in funding 50% of the production of the film.

41. As far as Ms. Baker was aware, no effort was ever made on the part of the
Defendants to follow through on these leads. Instead, Defendants allowed
these viable leads to languish, as they did with any other connection Ms.
Baker provided for attaching talent or providing production or funding.

42. After receiving Arc Productions’ formal offer and bid package, Defendant’s
allowed it to lapse without taking any further action -- other than to tell Ms.
Baker to stop asking so many questions and demeaning whenever she did.
They did however lead her on, as exemplified in many calls and emails like
one sent on 6/18/2012 that they had a ‘way to raise the rest of the funds to
produce the Finney movie’ and would be working most diligently to do so.

43. Concurrently, Ms. Baker invested a great deal of time, money and resources
developing an extensive presentation and marketing partnership proposal
for Animal Planet/Discovery; the network that airs ATM’s Tanked TV show.
Despite multiple promises to Ms. Baker and the recommendation of Wayde
King/ATM to present said proposal to executives at the network, Skouras
failed to ever do so. Instead, promotional ideas, creative content and trade
secrets were later absconded from said proposal and misappropriated.

44, In multiple emails and calls Ms. Fiss indicated that she or Jaymee Messler

another leading Excel agent and CMO who was working with the agencies

14
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 17 of 55

NBA and MLB players at that time and had met Ms. Baker briefly in NYC and
was tasked to pursue brand sponsorship, marketing & funding opportunities
would ‘reach out to their literary connections’ to try to help Ms. Baker secure
a publisher for her book, and or engage another representative to assist Ms.
Baker in her efforts to secure a deal with one of the major publishers like
Simon & Schuster or Random House as they often partner with producers or
studios on their animated films and provide substantial financial advances to
authors and filmmakers to secure novelization and ancillary merchandising
rights for books slated to become films. Ms. Messler was also supposed to
approach Excel’s roster of high profile sports stars about voicing characters
and to try to procure corporate marketing partnerships for the film. Despite
Ms. Baker’s repeated requests, to her best knowledge, Excel never made any
tangible effort to follow through on any of this nor with any of their other
duties and promises upon which Ms. Baker had trusted and relied.

45. Similarly, in emails sent by Skouras, he had promised to “talk to his literary
agent” on Ms. Baker’s behalf but “would NOT involve her at all” and would
only do so “ifhis contact thought something was there” which, Skouras said,
“I am not sure he will---as kids books do not sell!” This is simply untrue and
nothing more than an insincere and lame excuse. Skouras did not ever name
who this literary agent was and did not obtain an NDA from him or her.

46. After not hearing anything for a while, Ms. Baker checked back in with the
Defendants about the progress of her materials. In several emails, Skouras

indicated that he felt Ms. Baker was “clueless and unfit for the business” and

17
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 18 of 55

that her desire for updates or proof of progress was “nonsense”. Further, he
informed Baker that he would not be as kind to her again and that she would
only hear from him when or if there was “something concrete to report.”

47. The verbal hostility by Mr. Skouras was then elevated to the point of physical
threats. Eventually, he warned if Ms. Baker dared to even “remotely question
him or anyone he brought in to the project” he would "retaliate so hard that
Ms. Baker “would not know what hit her.” Skouras/BSP proceeded to utilize a
pattern of verbal aggression and threats to pull the plug on her project or even
to resort to violence to maintain control over Ms. Baker. In fact, Skouras warned
Baker and her colleague Gary Rhein that they should "ask around because his
‘dangerous’ reputation speaks for itself". The use of intimidation like this was
abusive and stressful especially to Ms. Baker. Further, when she indicated that
she and her partner George Johnsen had contacts at many of the same studios
the Defendants professed they'd reached out to, including Village Road Show
and Dreamworks, they just ratcheted up their bullying and control tactics and
became even more evasive and abusive especially when Ms. Baker indicated her
concerns about the slow progress and lack of any tangible results and expressed
her urgency to move the project forward before the conditions and foundation
she had built started falling apart and offers (like Arc & the Koreans) were lost.
And when she indicated that she might need to consider selling her IP or seeking
other help as she needed to see the project succeed and to earn a living, she was
strongly pressured not to take such proactive efforts and to just be more patient.
But her contract with BenSalz was not exclusive and it certainly did not preclude

her as the Executive Producer and owner of her own project to do all she could

1R
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 19 of 55

to get her film produced. Nonetheless, the undue pressure, threats, and duress
being placed on her by the Defendants eventually turned into outright hostility
and legal threats; including Salzman and Skouras repeatedly saying ‘we have a
contract and we will sue you!’ though they had no justifiable basis nor reason to
do so. It was just a way to scare and control her. Skouras also impeded Baker’s
ability to effectively pursue other opportunities or maintain the interest of the
production companies, A list talent, corporations and investors she’d cultivated
by failing to communicate whenever he pleased or using vulgarity when he did
and failing to disclose vital information she needed while leveling unwarranted
threats exemplified by the hostile emails he sent to Ms. Baker and her colleagues
saying she couldn't "make a move without him” or she would be ‘seriously hurt’
and or sued, along with those who might try to help her.

48. After receiving this email, Ms. Baker reached out to Eric Salzman/BenSalz
and to Fiss/Excel to express her fears and concerns about Skouras'’ hostile
calls, texts and emails. Mr. Salzman replied to Ms. Baker with a dismissive
email assuring her that ‘no one was going to hurt her’ and that ‘sometime
people say things in anger’ and encouraging her to be more patient; thus
trying to placate and made excuses for his partner’s threats of aggression.
Salzman also urged Baker not to ‘do anything rash and sell her IP’ assuring
her they were working diligently on her project and that neither ‘BenSalz nor
Casey would waste their time if they didn’t see a great financial opportunity
in Finney’ and weren't sure they could achieve the goal of getting the film

financed and into production quickly via their many esteemed connections.

19
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 20 of 55

49, In a July 9, 2012 email to Gary Rhein, Skouras stated he was ‘pissed off at Ms.
Baker (for asking for NDAs and some proof that effort was being made) and
for expressing her frustration that her leads were being left to languish and
opportunities were being lost. In this scathing and defamatory email, Skouras
told Mr. Rhein that Baker had “better hope he did not crush her project right
then” and repeated his rant that she “could not make a move without him.”
Mr. Skouras continued to disparage Ms. Baker saying he was ‘done with that
woman’ and demanding Mr. Rhein “reel her in or we will ALL walk away and
tell every studio why we did!” Mr. Skouras then went on to threaten to “kill
the project” (and “if she didn’t watch out it wouldn't be the only thing” and
that he was going to call Jeff (Bazoian) and Bruce (Berman) to tell them to
forget their consideration of her project and would cancel Defendant Casey
Close’s upcoming calls with them or with her partner George Johnsen. All
were hostile moves meant to scare, bully, intimidate and control the Plaintiff.
Mr. Close, of course, never made the promised phone calls to George Johnsen
or to Bruce Berman and Jeff Bazoian and to her knowledge Mr. Berman was
never presented with the Plaintiff's film script by the Defendants as claimed.

50. Shortly thereafter, despite the malicious and manipulative threats, Ms. Baker
was informed in a 6/11/2012 email by Stirling Fiss that Dreamworks had
received Ms. Baker’s materials and ‘expressed interest’ and that Ms. Fiss or
Mr. Close would be following up with them shortly. Further, Ms. Baker was
informed that Bruce Berman had been in receipt of her proposal (through

supposedly Jeff Bazoian of Rabo Bank) and was “interested in the project”

20
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 21 of 55

Si,

and that Mr. Close was going to be “reaching out very soon and calling Bruce
Berman of Village Road Show as well as Steven Spielberg and Dreamworks to
discuss next steps, etc.” (This was also inordinately convoluted and confusing
to the Plaintiff, how Dreamworks was just then (May/June 2012) being sent
the script and pitch and expressing interest, since over and over, going back
to fall 2011 Skouras spoke of how he had already funneled the Finney script
thru his contacts at Dreamworks and how there was such strong the interest
from Spielberg who was just waiting on Casey’s call to make it formal!)

The entire charade and incongruent mélange of misinformation pertaining to
Berman/Village Road Show as well as Spielberg/Dreamworks was ongoing
and the information relayed by the Defendants convoluted and conflicting. A
case in point was an email sent on 5/23/2012 wherein Mr. Skouras indicated
“Village has the proposal and we will follow up w/ them. It went directly to the
CEO of Village handed to him by Stirling and the head of Rabo--they are good
friends. Same w/ Spielberg/Dreamworks.” Then on 5/31/2012 “Just heard
from my partner Rich: said he received an email from his contact Jeff at Rabo
bank and that he had discussed Finney w/ Bruce at Village. We should expect
a call in the next week or so!” But no call or follow through ever came. These
and other lies was repeated throughout the summer and into late fall of 2012
wherein Batid fy colleagues had been told in calls and sent emails indicating
the Berman had received (via Jeff Bazoian/Rabo bank) my script and read it
and these misleading info went on well into November. Also, Ms. Baker was

informed in email Oct 24, 2012 from Stirling Fiss that amongst other things;

71
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 22 of 55

52.

53.

Jeff Bazoian (to whom she sent Ms. Baker’s script, proposals and other IP via
email) that he had forwarded it all on to Bruce Berman of Village Road Show
and that Mr. Berman had read the script, liked it, and was interested in the
project and that the call between Casey Close and Berman, that was supposed
to have taken place in the summer but was delayed to ‘scheduling conflicts’
was to discuss a monetary commitment and next steps. But Ms. Fiss assured
Ms. Baker that this call was imminent. Once again Ms. Baker was promised by
the Defendants progress would be made yet sadly it never happened.

In June of 2012 having been told by Mr. Skouras that her project was being
shopped all over the place, Baker sent an urgent email with a list of concerns
and requesting documentation that non-disclosure agreements were being
signed before her project was being shared. She also asked for updates as to
any feedback or progress with Mr. Spielberg. Mr. Skouras acted offended by
Ms. Baker’s outreach, stating basically that “Mr. Spielberg and the three big
animation studios” had her work and if she didn’t like how Mr. Skouras was
doing his job then maybe she “wasn’t cut out for the business.” Yet Baker has
never seen anything to prove that her project was ever presented to any of
these said studios, nor to Spielberg, nor to any other studios or contacts, as
the Defendants claimed. She also never saw any proof that any celebrity or
sports figures had ever been approached or solicited for their participation.
In an email to Ms. Baker on June 25, 2012, Ms. Fiss promised to have Excel’s
agent Jaymee “reach out to their corporate marketing partners to gauge their

interest in potential funding or sponsorship” and to pursue the leads that Ms.

2?
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 23 of 55

Baker had been cultivating but who required a licensed agent to present her
script and or co-production proposals per industry protocol. Some of these
entities included Elton John’s film production company Rocket Pictures (for
whom Arc Productions produced their film Gnomeo & Juliet), Pierce Brosnan
(ocean activist who shares mutual friends with Baker) and Natalie Portman
(who worked with Baker’s associate Jack Hanna on a wildlife documentary
and also shares mutual friends) Nick Lachey (from Cincinnati) and Ashley
Judd (they both attended UK and share industry connections.) Despite these
special connections and Ms. Baker’s urgent requests (and Excel’s promises in
calls and emails to quickly and aggressively pursue these leads on her behalf)
nothing was done. The failure to follow up with these companies or provide
these prospects a copy of Baker’s script is particularly egregious, negligent
and suspect, bearing the fact that Ms. Fiss suggested in earlier emails to Ms.
Baker that script submissions or any “communications with the studios go
through Excel” to provide a perceived “authority” and credibility to such.

54. The end of August 2012 came and went with no developments on Ms. Baker’s
project being made. Despite being told in many calls, texts and in emails that
‘great progress had been made’ and things were ‘going as planned’ there was
no evidence Defendants had ever followed through on pursuit of the studios
or talent nor pursued any individual or institutional investors as promised.
Ms. Baker continued to not get any clear answers from the Defendants and
the project seemed to be stalled so she suggested that Mr. Close work with

her business partner George Johnsen in Burbank to see if they could come up

22
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 24 of 55

with a plan to expedite the work on pushing Finney the Star Breacher ahead.
She was then informed by Ms. Fiss, and later affirmed by Eric Salzman, that
Mr. Close had in fact spoken to Mr. Johnsen already and that they had come
up with an action plan; namely for Excel to lead the charge in expediting the
securing of the remaining financing through their studio and sports/celebrity
contacts and or BenSalz’ banking connections. When Ms. Baker followed up
with Mr. Johnsen, however, he indicated that he had not heard from any of
the Defendants yet and that said meeting and action plan had not occurred.
55. On 7/16/2012, Ms. Baker received another email from BenSalz stating that
Mr. Close would be ‘reaching out to Dreamworks that week’ and assured her
once again that a call between Mr. Close and Mr. Berman was imminent and
Defendants were “moving the ball forward” with regards to Baker's project.
56. After not getting any real answers from the Defendants since the previous
month, Ms. Baker reached out yet again and was assured by Ms. Fiss on
8/27/2012 via email that Mr. Close had not rescinded his involvement nor
interest in her project despite receiving numerous emails from Mr. Skouras
stating that “Casey was bailing” and that Mr. Skouras would “contact Rabo
Bank and Mr. Berman himself to tell them to put on hold their review of Ms.
Baker’s project!” In fact, this was a frequent tactic used to control Ms. Baker
whenever she dared ask questions about was happening with her project.
57. On 8/27/2012, Mr. Skouras contacted Ms. Baker to inform her that he heard

back from Disney and that they were interested. Apparently, Spielberg was

DA
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 25 of 55

still waiting several weeks on a call from Mr. Close before making the script

consideration official but Mr. Skouras assured her they still were interested.

58. On 8/31/2012 Ms. Baker was informed that Bruce Berman had ‘personally’

requested a copy of her script for Finney the Star Breacher. Mr. Berman is an
exceptional industry executive and CEO of Village Road Show, producers of
the highly successful, CG animated film Happy Feet. After being informed of

this, Defendants went back to ignoring and or dodging Ms. Baker’s questions.

59. Still not getting any clear answers about how the work or progress was going

60.

on her project, Ms. Baker reached out yet again, at which point Mr. Salzman, a
partner at BenSalz, reached out to Ms. Baker via email and assured her that
everything was ‘going as planned’, that Mr. Berman had the script and that a
$1 billion credit line had been set up for Village Road Show by Rabo Bank. On
9/12/12, Ms. Baker was informed by the Defendants that Mr. Berman had
since “read the script and liked it” and was “ready to discuss next steps”.
Unfortunately, by October 2012 things had really fallen apart between Ms.
Baker and the Defendants. This is evidenced by a 10/2/2012 email from Mr.
Eric Salzman of BenSalz, wherein he told Ms. Baker that she was “too batshit
crazy for anyone to deal with.” Considering the tenor of that communication,
Ms. Baker reached out to Suzy Figoroa (Mr. Berman's executive assistant who
spoke directly with Bruce Berman). Ms. Figoroa informed Ms. Baker that Mr.
Berman had never received nor read Ms. Baker’s script and that there was no
record of anyone at VRS receiving her script. At this point it was Ms. Figoroa

that helped Ms. Baker get her script to Mr. Berman and to Matt Skiena (their

25
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 26 of 55

head of development/ president of production) and provided Ms. Baker with
an email confirmation receipt stating as much. Shortly thereafter, Salzman
sent email to Baker saying she had made a “nice new enemy out of Casey.”

61. Mr. Skiena contacted Ms. Baker after actually reading the script and said it
was a great project but they didn’t think it was right for Village Road Show.

62. Ms. Baker was confused by this response especially after her agents had so
persistently talked about Mr. Berman’s interest in her project and how much
he liked it and her script, when in reality he had never read it. In fact, Village
Road Show claims to have never evaluated her script nor heard of her project
until Ms. Baker got on the phone and set up a proper review of it herself.

63. Having been exposed as liars, the Defendants began sending a series of texts
and emails to the Plaintiff. With the Berman lie and fraud exposed, Skouras
told Ms. Baker that everyone wanted to walk away from her project and that,
in retaliation, they would ruin her name and reputation in the industry --
effectively sabotaging and blacklisting her and her project so it would ‘go
back to collecting dust’. Mr. Skouras then went on to call, text and email Ms.
Baker’s other partners and associates and ATM to disparage and defame her
further, effectively following through with his prior vicious, hostile threats.

64. At the end of October 2012, Ms. Baker sent an email appeal to Rich Bennett,
the managing partner of BenSalz, requesting that he intercede to stop the
harassment, threats, deceit and hostility hoping BenSalz would start fulfilling

their contractual obligations. She requested action and documentation.

DA
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 27 of 55

65. Finally, in November 2012, Mr. Skouras made several hostile phone calls and
sent emails to Ms. Baker and to her associate Gary Rhein to inform them that
her project was ‘dead’ and that he was ‘killing’ her project, and he would be
letting every studio know his opinion of her. Specifically, that she was ‘unfit
for the film industry’, ‘a clueless, crazy bitch’ and a ‘complete waste of time’.

66. Initially Ms. Baker was impressed with the grand, convincing promises and
perceived prestige of the Defendants. This was due in part to the names the
Defendants kept claiming they had access to and with whom they promised
to share Ms. Baker's project to obtain their interest or involvement, including
BenSalz’s contacts at Fox News, prominent celebrities such as Betty White,
Tracy Morgan, Stephen Colbert, Barry Manilow and Justin Bieber, sports
superstars like Derek Jeter, Ryan Howard and Tiger Woods, director Steven
Spielberg as well as notable TV personality Gretchen Carlson, a close friend
and business associate of Mr. Skouras’ and the wife of Defendant Casey Close.
And yet, after eleven months, there is no evidence that anyone was ever even
approached to solicit their participation or measure their interest.

67. The Defendant’s multiple breaches of contract and their acts of fraud were
egregious and ongoing. They breached their covenants of good faith and fair
dealing. They failed to perform their fiduciary duties and did not abide by
proper industry protocols in presenting Baker's script/IP nor did they abide
by NYC talent agency laws. Despite the fact that Close/Excel in serving as the
lead agents, promised verbally and in email to aggressively pursue talent and

procure corporate support via their own clientele and extensive prestigious

7
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 28 of 55

68.

69,

networks, failed to obtain any NDAs nor attach any talent nor secure a single
corporate sponsor or private investor, with no evidence that they ever even
legitimately made an effort. This shows a complete failure in their duty of
care, honesty and loyalty, and a total failure to perform.

Bearing the fact that the Excel agency has, to date, negotiated over $3B in
contracts and forged multi-millions in endorsement deals for its clients with
companies such as Nike, AT&T, KIA, Porsche and Red Bull, and with all the
banking and investment connections BenSalz has as veteran traders/stock
brokers, hosts of Monkey Business Blog and daily guests of Fox News’ Strategy
Room it simply begs credulity that these same Defendants could not manage
to attach even one single LOI from any celebrity or corporate entity nor raise
a single dollar for the Plaintiff's project. Instead, it seems that neither of the
Defendants had any real sincere interest nor honest intent in honoring their
promises or contracts, nor helping Ms. Baker manifest her film and fulfill her
lifelong dream. They completely failed to perform and have no viable excuse.
In fact, it seems Ms. Baker was just being used as a pawn in the Defendants’
clandestine plot and being plied with false promises to keep her hopes up as
they allowed doors to close and her real opportunities to fall by the wayside
while steering her towards Rabo/Village Road Show only, since as Skouras
admitted in a June 9, 2012 rant via email, “Casey (Close) was going to dump
Baker months ago and the only reason he stayed on was there was interest
from Village (Road Show).” Essentially admitting they were not aggressively

pursuing any and all options for a deal for Ms. Baker’s project, as any sincere,

PR
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 29 of 55

ethical or competent agent or agency would, and that they were making little
to no effort to actually pursue or follow up with Disney, Sony, Dreamworks,
Spielberg, Arc Productions, the South Koreans or any other viable options.

70. There was, however, an intentional effort to intimidate, scare, disparage and
control Ms. Baker and string her along while subjecting her to a barrage of
threats to sabotage and ‘kill’ her project, defame and demean her, ruin her
career and cause the tragic loss of her life’s dream, and savings which she’d
poured into her project, thus destroying her once in a lifetime opportunities.

71. But Mr. Skouras didn’t limit his abuse to business issues. Before the parties’
initial meeting in New York in 2011, Ms. Baker met Mr. Skouras in the lobby
of the Fox News headquarters where he was supposed to lead Ms. Baker to
Excel’s offices a few blocks away. Immediately he asked her if she wanted to
take a tour of his office but she declined as she was worried about getting to
their meeting on time. So instead they began walking to the offices.

72. During the walk, Mr. Skouras began to engage Ms. Baker in small talk but to
her extreme discomfort that small talk quickly delved into her marital and
dating relationship status with comments that she was very attractive and
wondering if she ever ‘fooled around’. He then asked if she was traveling
alone, how long she was staying in NY and if she didn’t like her hotel was
‘welcome to stay at his place’

73. Ms. Baker found these questions inappropriate and uncomfortable and tried
to put a stop to this behavior by explaining that she was a Christian person of

faith, implying fairly bluntly that she did not engage in this sort of behavior.

?9q
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 30 of 55

74,

Jo.

Mr. Skouras laughed this off, suggesting that being from Ohio perhaps she
was naive, and even stated that using one’s looks and sleeping around was
how many women especially in NY got ahead in the TV/Film industry.

When it didn’t appear that his unwanted advances were working, Skouras
proceeded to move their small talk to the meeting with Mr. Close. However,
when they finally reached the building and entered the elevator to go up to
Excel's offices, Mr. Skouras proceeded to forcibly press himself up against
Ms. Baker from behind and touching her inappropriately. It was Ms. Baker's
impression this could not have been by accident. Despite being put through
this horrific, stressful and humiliating ordeal and the impossible position of
either confronting Mr. Skouras or his partners right then and there, risking
the abrupt end of the project, or simply remaining quiet and enduring the
fear, shock, humiliation, outrage and discomfort, Baker was compelled to stay
silent and go forward with the meeting with Mr. Close as scheduled. Although
she was scared and upset, Ms. Baker had already invested a great deal of time
and money into her project and in preparing for the meeting and traveling all
the way from Ohio to New York and she felt the meeting with Mr. Close could
be a big turning point in her career and for her project. Sadly, she was put in
a compromised and vulnerable position as he had instilled fear in her as well
as exerting an unspoken message of power, control and authority over her.
After the meeting, Mr. Skouras continued to hound Ms. Baker, asking her to
‘go grab a drink’ with him or meet later for dinner that night or the next to

discuss more details of her project. He also tried to escort her back to her

an
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 31 of 55

hotel, asking if he could ‘stop by her room later’ to discuss their burgeoning
working relationship. When Ms. Baker turned down all these advances, Mr.
Skouras informed her that she ought to be ‘more grateful to him’ for having
made the introduction to Mr. Close. When Baker expressed her discomfort
over his behavior, he brushed off his harassment as just “normal guy stuff.”

76. After the New York ordeal, wherein Mr. Skouras’ inappropriate conduct and
advances were rebuffed, Skouras’s overall behavior and attitude towards Ms.
Baker grew more bitter, hostile, demeaning, sexist, and threatening. This
included consistent threats to tarnish her reputation in the industry and to
‘kill’ her project that he was supposedly representing her on as an agent,
partner and co-producer. As a fiduciary, he should have been putting her
interests first and treating her with professional respect, transparency and
honesty, but instead was making sexist, condescending remarks and threats
against both her livelihood and her physical safety and well-being.

77. As the threats became more vicious and frequent, Ms. Baker expressed her
concerns over Mr. Skouras’s hostile behavior to her colleagues Gary Rhein
and George Johnsen and more explicitly to her husband, Christopher Dorsch.
She eventually reached out to the Defendants themselves, including Excel
and Mr. Close via his assistant Ms. Fiss in numerous emails, calls and texts
detailing what was happening to her, explaining that she was being bullied
and harassed, pleading that they intervene to protect her. Then on June 25, a
detailed email was sent to Ms. Fiss by Ms. Baker expressing her dire concerns

over the incessant bullying, threats of retaliation and the inordinate duress

21
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 32 of 55

78.

and the emotional and physical stress and pain it was causing her and that
she was not only concerned for her well-being and that of her project and
life’s biggest investment. She detailed in her letter the sexist verbal abuse, the
ongoing harassment, the threats and bullying she was being subjected to on
account of Excel’s partners, Mike Skouras and BenSalz, and asked for Mr.
Close’s/Excel’s intervention. Sadly, Ms. Baker’s outreach to the Defendants
fell on deaf ears. In fact, Ms. Baker reached out multiple times in emails, calls
and texts to Ms. Fiss throughout Sept. through November 2012 requesting
their help, answers, updates and to express her concerns over Skouras’ and
BenSalz’ abusive behavior and harassment and her concern over the lack of
transparency, the contradictory information and the lack of proof one would
expect to show that any effort or progress was being made. Ms. Baker also
requested that Excel request NDAs from the studios and producers that both
they and BenSalz had said they'd shopped her project to and to be copied on
the submission emails. Ms. Fiss requested that Ms. Baker provide her a copy
of the NDA agreement that BenSalz had signed (that had already bound Excel
to its terms as partners of BenSalz in the Finney venture) She indicated Excel
would also agree to abide by its terms thus making Excel a party to that NDA
Ohio based written agreement and yet subsequently failed to abide by it.

On 9/17/2012, Ms. Baker even reached out to her business associate Irwin
Raymer of ATM to express her concerns about Skouras, her chagrin with the
lack of transparency or progress, and her concerns that opportunities she’d

worked so hard to cultivate were in fact being squandered and or sabotaged

3?
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 33 of 55

by Mike Skouras, who was “not showing her any professional courtesy but
instead maligning her and threatening to derail her project at every turn”.

79. Finally, Ms. Baker called Mr. Close at Excel and left him an urgent voicemail
pertaining to her concerns about Mr. Skouras’ inappropriate conduct and all
of the stress he was causing her, as well as to address all of the inconsistent
and contradictory information that she was receiving. Sadly, this call was
never acknowledged nor returned.

80. Finally, when Ms. Baker and the Defendants’ working relationship ended in
Nov. 2012, Skouras contacted Ms. Baker’s associate, Gary Rhein, to threaten
Mr. Rhein and Ms. Baker warning them he is a ‘dangerous and powerful guy’
whom they shouldn’t have crossed. (See Ex. “C”)” Based on his own prior
words Skouras made in many calls and emails boasting about his supposed
dangerous and ‘notorious reputation’ and warning the Plaintiffs to ‘duck’ if
he was ever ‘pissed off, and the fact that Mr. Skouras has in the past been
sued in NY for racketeering, Baker felt he was serious about his ability and
intention to inflict severe physical, personal and professional harm.

81. Mr. Skouras also called Ms. Baker at her home office making lewd comments
and threatening to ‘bury her’ if she ever revealed how he’d behaved towards
her to any of their mutual contacts especially Wayde King or Casey Close.

82. These horrific comments and hostile threats as well as the loss of her time
and money, lucrative lost opportunities, and the significant financial duress

caused to her project resulted in Baker going through extreme physical and

22
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 34 of 55

psychological trauma impacting her health and well-being and her ability to
enjoy her life or focus on her work.

83. Ms. Baker's extreme duress manifested in a variety of mental and physical
symptoms including anxiety, severe depression, nausea and vomiting, heart
palpitations, headaches and sleep disruptions.

84. Baker took Skouras’ threats of physical aggression very seriously and feared
for her life, as indicated in a Nov. 2012 email she sent to her husband Chris
asking that he preserve the emails, notes and messages she was sending ‘in
case anything should happen to her.’

85. Since parting ways with the Defendants, Baker has continued to experience
interference and disruption in her business efforts on account of Defendants
and suffered the lasting impact of the damage to her career, reputation and
ruined professional relationships.

86. Then, on April 24, 2018, after Defendants were sent demand letters by the
Plaintiffs attorney earlier that month, Ms. Baker received email from BenSalz
Productions and Eric Salzman with a nefarious link to spyware/malware.
Plaintiff believes that this was an intentional aggressive act on behalf of the
Defendants to send a tacit warning and instill fear and intimidate Ms. Baker
yet again, as well as to stalk and harass her. Based on the history of the
Defendants having previously bullied, criminally threatened, and repetitively
harassed the Plaintiffs, receipt of this ominous email has incited great fear

and duress and rebooted Ms. Baker’s fears of retaliation, causing her extreme

RA
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 35 of 55

anxiety and the post-traumatic emotional distress from the trauma of years
past and the loss and grief it had caused.

87. Plaintiff is now reliving the past trauma of the abuse and duress caused by
these hostile Defendants. This email is yet another example of the extreme,
outrageous behaviors being intentionally instigated by the Defendants upon
the Plaintiff to cause her severe emotional distress, mental trauma and/or
physical bodily harm and it is being inflicted upon the Plaintiff with impunity.

88. For the above reasons, Ms. Baker was forced to pursue her options through
the legal system and claims the following:

CLAIM ONE AGAINST BENSALZ:
BREACH OF WRITTEN NON DISCLOSURE AGREEMENT

89. Plaintiff incorporates herein as if fully set forth all the preceding paragraphs.

90. Plaintiffs and Defendant BenSalz entered into a non-disclosure agreement on
12/21/2011 attached hereto as Exhibit “A” which was specifically identified
as retroactive to the beginning of their professional relationship. The parties’
nondisclosure agreement is controlled by Ohio law. Therefore, the Statute of
Limitations is 8 years.

91. On or about October 2011, BenSalz Productions breached its agreement by
sharing Plaintiff's intellectual property with a third party, Steven Spielberg
and Dreamworks, without obtaining a non-disclosure affidavit or any other
legitimate proof of access or submission from these esteemed third parties as
was required by the NDA contract the Defendants had with the Plaintiffs and

by not ever disclosing nor identifying who this mysterious friend or ‘insider

245
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 36 of 55

contact’ was at Dreamworks that was given unprotected access to Baker's
script, pitch materials or other IP and managed to ‘get it on Spielberg’s desk’
92. BenSalz breached its agreement by sharing Plaintiff's intellectual property
with a third party, Lis Wiehl, without obtaining advanced permission nor a
non-disclosure affidavit from said third party per the contract with Plaintiff.
93. BenSalz breached its agreement by sharing Plaintiff's intellectual property
with his third party contacts at Animal Planet/Discovery Channel, without
obtaining permission in advance nor obtaining a non-disclosure affidavit
from said third party(s) after the fact despite her requests and in defiance of
their duties and obligations as delineated in their NDA contract with Plaintiff.
94. BenSalz breached its agreement by sharing Plaintiffs intellectual property
with third parties, Harvey Weinstein and the Weinstein Company, without
obtaining advance permission nor a non-disclosure from said third parties
per their contract and obligations with Plaintiff and by never providing any
clarity, explanation nor formal efforts at follow through in regards to such.
95. BenSalz breached its agreement by sharing Plaintiff's intellectual property
with a third party, Jeff Bazoian of Rabo Bank without obtaining a non-
disclosure affidavit from said third party per their contract with Plaintiff.
96. BenSalz breached its agreement by sharing Plaintiff's intellectual property
with Disney without providing sufficient details on who, when or how the
Plaintiffs IP was shared, what all was shared and without obtaining a non-
disclosure/non-compete/confidentiality affidavit from said third party per

their contract with Plaintiff.

24
Case 1:20-cv-03342-AJN Document 1 Filed 11/05/18 Page 37 of 55

97. BenSalz breached its agreement by sharing Plaintiffs intellectual property
with MGM, Blue Sky, Paramount and Sony Pictures without obtaining a non-
disclosure affidavit from said third parties per their contract with Plaintiff
and without obtaining Ms. Baker's approval and express written consent in
advance nor did Defendants provide sufficient details of how the materials
were disclosed, what of her proprietary was shared, with whom or when.

98. BenSalz breached its agreement by sharing Plaintiffs intellectual property
with TV personality Gretchen Carlson without obtaining a non-disclosure
affidavit from said third party per their contract with Plaintiff.

99. BenSalz breached its agreement by sharing Plaintiff's intellectual property
with Bruce Berman of Village Road Show without obtaining a non-disclosure
affidavit from said third party per their contract with Plaintiff.

100. BenSalz breached its agreement by sharing Plaintiff's intellectual
property with a third parties, Jeff Young/Arc Productions without obtaining a
non-disclosure affidavit from said third party per their contract with Plaintiff.

101. Due to the Defendants failure to obtain NDAs or provide Ms. Baker
any other viable proof of submission, Plaintiffs intellectual property has
been seriously compromised. Baker can no longer assure interested parties
that her proprietary script, trade secrets and other related IP are exclusive
thus significantly diminishing its market value and her ability to protect or
sell her project in the future--especially as a $40 million dollar movie as it
had once been. The Plaintiffs proprietary product was put at risk (and thus

all the time and money she had invested into it) and was recklessly exposed

27
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 38 of 55

to an array of companies, studios, and individuals making any past, present
or future copyright infringements, conversion of trade secrets, ‘knock off
projects or any other misuse of the IP, greater ease of misappropriation, and
making adequate legal remedies even more costly and difficult to prove or
obtain. It would also make studios adverse to

102. Because of BenSalz’ breach, Ms. Baker and Starborne have suffered
damages in excess of $7 Million Dollars.

CLAIM TWO AGAINST BENSALZ AND EXCEL:

 

BREACH OF CONTRACT
103. Plaintiff incorporates herein, as if fully set forth, all the preceding
paragraphs
104. Plaintiffs and Defendants entered into a contract when the parties

mutually agreed that the Defendants would represent Ms. Baker as her co-
executive producers, partners and or agents, and promised to promote her
project to their and her extensive industry contacts in order to seek the sale,
financing, and or production of her project in exchange for consideration of
a percentage of both the film’s budget, in salaries, fees and commission, and
any and all future profits. BenSalz’ contractual obligations to provide their
services as Co-Executive Producers was established by a written agreement
the parties entered with the Plaintiffs on Dec 2, 2011 (see exhibit B) They
agreed to provide ‘all services as is regularly associated with Co-Executive
Producers of a first class feature film.’ BenSalz also periodically referred to

themselves and promised to serve Plaintiff as he partners and agents.

2R
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 39 of 55

105. The establishment of the contract between Ms. Baker and Excel to
serve and represent her as agent and fiduciary was mutually agreed and
affirmed during the parties NYC meeting and by their subsequent actions,
oral agreements and via email communications. Thus, Defendant Excel had
oral, written and implied contracts with the Plaintiff that they breached.

106. Ms. Baker performed on the contracts as best she could, providing
them with a plethora of leads and fully formed package not just a script. Ms.
Baker entered the contracts, relying on their promises that they could and
would expedite the completion of a deal in a matter of a few months or at the
very least take immediate action and make their very best efforts to do so.

107, Ms. Baker provided the Defendants with her own leads including
offers for funding, promotion and production partners and with some of the
voice and musical talent attached. She also continued to work exclusively on
the Finney project (thus forgoing other income earning opportunities) at the
Defendants urging cultivating leads, enhancing and developing the IP (and
incurring additional time and expense to do so), creating new partnership
opportunities then sharing such with the Defendants while they allowed her
viable offers to languish, failed to pursue any leads, and caused her partners
and supporters to become alienated or lose interest while the foundation she
had invested many years building began to wither and crumble beneath her.

108. Whether the Defendants were capable of getting Finney financed and

produced, they were still under a duty to have made best efforts to do so and

29
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 40 of 55

to make an honest, vested effort to adequately represent Ms. Baker and her
project which they never really even attempted to do in any competent way.
109. Defendants not only failed to follow through with their end of the
contract by not sending Ms. Baker’s materials to all the promised contacts,
but also failed to follow up with Ms. Baker’s own leads and lied to Ms. Baker
about what they were doing. They also discouraged her from pursuing other
offers that would have at least allowed her to recoup on her investment and
earn a living wage and profit from her creative work and years of sacrifice.
110. Defendant BenSalz repeatedly stated they were going to intentionally
tarnish her reputation and her product, and in fact did so; effectually shutting
her out from any future consideration by any of the major animation studios.
111. Defendant Excel repeatedly failed to follow through on their promises
and duties as her agent to help package and present her project to any and all
potential buyers, financiers and talent, and did not handle her IP with utmost
care nor by standard industry protocol or by NYC agency laws. They also did
not competently or aggressively represent her and thus materially breached
their contract. Excel also vicariously enabled BenSalz’ misconduct and their
abusive, sexist, retaliatory, heinously threatening, inappropriate behaviors.
Tz. Thus, both Defendants materially breached their contracts with Ms.
Baker for which she suffered damages. As they entered into these contracts

and engaged the services of their NY based businesses, NY law and a 6 year
statute of limitations applies. Bakec lost ovec #/, 2 Min guaranteed!
Scr et and ec od uces Lees janes lost tacome ard Cee asad es,
the valueof her 45 me, Costs and modenials Cove 3m)
and all future profits She would have eamed oft of '
he Gaecey Moyie and its mereba nds st \ Which aor Y
Could have amounkd do fens of mille 8 oFddllars,
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 41 of 55

113. Because of the Defendants’ conduct, the Plaintiff incurred direct and
compensatory damages in excess of over $7 Million dollars.

CLAIM THREE AGAINST BENSALZ AND EXCEL: FRAUD

114. Plaintiff incorporates herein, as if fully set forth, all the preceding
paragraphs.
115. Defendants were allegedly licensed New York talent agents working

on Ms. Baker’s behalf as her fiduciaries and professional representatives.
They were conducting their business and manifesting contractual activities
from their businesses in New York. Therefore the law of New York applies.

116. Defendants represented to Ms. Baker that they had sent at the very
least her script and/or pitch package to a plethora of her and their contacts,
including several major animation studios, Spielberg and Mr. Burman, and
represented they were soliciting talent, investors and sponsors on her behalf.

117. Ms. Baker justifiably relied on the Defendants’ representations that
they had done as such.

118. Ms. Baker was damaged by said false representations, notably in the
loss of income and opportunities she had cultivated and garnered for herself
prior to, during and after the Defendants’ fraudulent and reckless actions. Ms.
Baker and her associates were induced in reliance of the defendants’ multiple
ongoing lies to incur significant financial losses, direct and indirect, lucrative

lost opportunities, and the loss of their time, materials, money and resources.

At
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 42 of 55

119, Defendants misrepresented to Ms. Baker multiple times that a more
formal talent agent and partnership agreement with Excel, and namely Casey
Close, was on the way when that was false.

120. Defendants misrepresented that they were following up with Steven
Spielberg, Dreamworks and Disney who they claimed were interested in her
project when no follow-up was ever made nor shared with Ms. Baker. In fact,
on multiple occasions throughout 2012 and ongoing until November 2012,
both Excel and BenSalz represented that Ms. Baker’s script and or proposals
were with high level executives at these and other studios and that her script
was sitting on Spielberg’s desk waiting for Mr. Close to contact him about it.

121. Defendants misrepresented to Plaintiffs that Mr. Berman, who had
supposedly already been provided a pitch package and extensive proposal
(sent and or hand delivered via Excel to Rabo Bank's Jeff Bazoian and then
forwarded on to Berman) had ‘received Ms. Baker’s script, read it and liked it
and wanted to discuss next steps with the agents in particular Casey Close’.

Lad In fact, Defendants indicated that Bruce Berman of Village Road Show
was already committed to funding and or distributing her Finney film project
which Baker was able to verify by mid November 2012 were nothing but lies.

Lee Defendants misrepresented that a call between Close and Berman to
discuss Village Road Show’s interest and future involvement with the project
was on the books and was going to take place soon. Yet this call, according to

Village Road Show, had not ever been agreed to nor scheduled.

A?
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 43 of 55

124. Defendants misrepresented to Baker that several strategy calls had
been made by Casey Close to George Johnsen. However, Mr. Johnsen has
denied to the Plaintiff that the calls were ever made. Further, Defendants
indicated an extensive concerted effort had been made to work with and
follow up on Mr. Johnsen’s offers of support and his industry connections,
and production/funding leads in S. Korea, Burbank and Australia when no
such effort or activity, according to Mr. Johnsen, ever remotely took place.

1Z5. Defendants misrepresented that Ms. Baker’s extensive presentation
and promotional partnership proposal created specifically for Animal Planet-
Discovery Kids, was or would be forwarded to Marjorie Kaplan, Rich Ross,
and or Melinda Toporof or other top execs at the network when it was never
presented at all.

126. To her best information and belief, Plaintiff asserts the Defendants
also lied about and misrepresented that the extensive, detailed updated
proposals, demo reels, business plans, revised budget and longer detailed
pitch packages/production bibles created at great time and expense to both
Ms. Baker and her partners George Johnsen, Damon Patai and Gary Rhein,
had already been or would be distributed to an extensive list of potential
private investors, hedge funds, Wall Street investors, celebrities or other
contacts provided by the Plaintiffs (along with leads from ATM) and that a
list that was supposedly being put together by BenSalz and Excel.

127. Defendants indicated in a July 2012 email from Eric Salzman “Casey

had been in communication with Arc Productions & Jeff Young so he would

AR
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 44 of 55

know that his proposal and bid in producing and investing in the film was
being given ‘proper attention’ and that ‘Casey will be reaching out to Arc and
Dreamworks this week’. By information and belief, there was no such call
between Mr. Young and Mr. Close nor was there any further effort at follow
up made with either of these studios by either Mr. Close or the Excel agency.

128. Plaintiff is entitled to damages sustained as a result of the Defendant’s
multiple and ongoing acts of fraud. Ms. Baker suffered extensive direct and
indirect damages, emotional and physical damages, out-of-pocket damages,
including consequential damages proximately caused by her reliance on the
false information. Additionally, as the misrepresentations were both willful,
wanton and malicious, she is also entitled to punitive damages,

129. Ms. Baker justifiably relied on their representations to her detriment.
Plaintiff invested the value of her intellectual property, unpaid time, travel,
materials, pre-production expenses, and other development hard costs.

130. Thus, both Defendants are guilty of fraud and Ms. Baker is entitled to
relief, including punitive damages.

ES. Ms. Baker incurred damages in excess of $7 million dollars because of
the false representations made by BenSalz and Excel by and through their
agents and employees.

CLAIM FOUR AGAINST BENSALZ AND EXCEL:
BREACH OF FIDUCIARY DUTY

132. Plaintiff incorporates herein, as if fully set forth, all the preceding

paragraphs.

AA
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 45 of 55

133. Defendants were licensed New York talent agents working on Ms.
Baker's behalf in New York as Ms. Baker's fiduciaries and representation.
Therefore the law of New York applies.

134. Defendants BenSalz and Excel as Ms. Baker’s agents owed Ms. Baker a
fiduciary duty of care. They also owed her duties of honesty and loyalty.

135. Defendants allowed their agents to lie, harass, and act counter to Ms.
Baker’s best interests on numerous occasions, ultimately harming Ms. Baker
including her career, health, and peace of mind. Their failure to perform and
other breaches of duty and care caused her to lose unique once in a life time
offers and opportunities and substantive emotional, financial loss and injury.

136. Defendant BenSalz acted intentionally and/or recklessly when their
agent Mike Skouras repeatedly threatened and harassed Ms. Baker sexually,
personally and professionally; when he propositioned her and then when she
did not respond as he wished, verbally abused then criminally threatened her
and her associate Mr. Gary Rhein. The Defendants acted willfully, maliciously
and with impunity when they followed through with their threats to ‘kill’ Ms.
Baker’s project, to defame and besmear her good name to ruin her career and
reputation, and when they purposefully induced severe emotional distress by
threatening her with physical bodily harm if she ever dared to share anything
about what had happened or how they had mistreated her with anyone else.

137. Defendants Casey Close/Excel Sports Management acted intentionally
and or recklessly when they aided and enabled their partner’s cruel, abusive

and fraudulent behavior and allowed their client, Ms. Baker, to continue to

AS
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 46 of 55

work under severe emotional abuse, deceit and harassment by Co-Defendant
BenSalz’s agents after she repeatedly reported their misconduct and abusive
behavior to them through detailed voicemail, email, texts and multiple phone
calls. Excel also failed to obtain any NDAs for her, knowing that such a step
would have been in Ms. Baker’s best interest and despite the fact they had
agreed to do this, both orally and in written communications. All of these
failures were breaches of their fiduciary duties.

138. BenSalz and Excel knowingly and wantonly mishandled Plaintiffs IP
by handing over her proposals and script to Jeff Bazoian of Rabo Bank, a third
party Baker did not know and was not introduced to, without NDAs or any
information to establish what his role in the project would be. Defendants
concealed their motives and never revealed the interconnections between
the parties nor Rabo Bank’s prior and ongoing sanctions and wrongdoings.

139; Both Defendants BenSalz and Excel failed to perform their fiduciary
duties by not seeking nor securing any financiers nor talent for the Finney
project as promised and by making no known effort to procure any private or
corporate sponsors or investors nor did they make any vested, honest effort
to pursue any bank, hedge funds, commercial lender or other entity for any
production loans or any other valid equity investments for the Finney film.

140. BenSalz failed to perform their fiduciary duties by failing to present
the Animal Planet/Discovery partnership proposal Ms. Baker had prepared

and that ATM had recommended be presented to executives at the network.

AB
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 47 of 55

141. BenSalz failed to perform by failing to seek or obtain any financing
commitments nor any Letters of Interest or voice talent contracts from Betty
White, Justin Bieber, Barry Manilow, Tracy Morgan, Steve Colbert, Gretchen
Carlson or any other A list talent as they had overtly promised and agreed.

142. Excel failed to perform by not reaching out to Derek Jeter, Tiger
Woods or any other sports stars on their roster of clients nor did they make
effort to contact Creative Artists Agency to secure voice actors as promised.

143. Excel failed to perform by not following through on their promises to
pursue literary agents, corporate partners or book publishers.

144. BenSalz failed to perform by not presenting Baker’s book/manuscript
to their literary and publishing contacts despite multiple promises to do so.
Instead of effort, they gave an insincere excuse that “kids books don’t sell.”

145. BenSalz failed in their duty of care by disingenuously discouraging Ms.
Baker from selling her script, book rights and or other IP and by dissuading
her from seeking other alternatives for her creative properties thus keeping
her strung along for their illicit ulterior motives.

146. Defendant Excel failed in their duty of care and did not exercise the
utmost good faith or undivided loyalty throughout their representation and
fiduciary relationship with Ms. Baker. This was exemplified in Excel’s failure
to follow proper industry protocols in the handling of Ms. Baker’s script and
IP and for their failure to obtain a single NDA from any prospect or studio

approached by themselves and or by their partners and co-agents BenSalz.

Av
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 48 of 55

147. Excel breached their duty of care when they completely failed to
protect, investigate and or intervene when Ms. Baker complained multiple
times of the harassment, bullying, belittlement, and deceit and misconduct
being instigated upon her by their partners Defendants BenSalz.

148. Defendant Excel failed in their duty of care and failed to perform by
not aggressively and competently seeking any and all opportunities for their
client Baker, failed to pursue leads provided by Baker, and made no effort to
pursue any of the referrals for potential funding or co-production provided
by Ms. Baker (Pierce Brosnan, Elton John, Natalie Portman, Ashley Judd etc.)

149, Excel failed in duty of care when they failed to aggressively work with
partner George Johnsen as promised to pursue investors/additional funding
and to present his offer to produce the film in his Australian studio to obtain
additional cost savings/tax incentives and to relay such to Village Road Show.

150. Excel failed in their duty of care by not ever following up with Steven
Spielberg, Dreamworks or the supposed “interest from Disney”. Excel failed
to follow up with Arc Productions or Mr. Johnsen and S. Korean investors and
allowed their interest to languish and ultimately be lost.

151. Excel failed to perform by not presenting Ms. Baker’s IP to all of their
purported esteemed sports and celebrity contacts nor their film industry
contacts including those of the Creative Artist Agency as they promised.

E52. Due to these multiple failures, the Plaintiff lost opportunities to profit
from her work and incurred significant damages; direct and indirect losses of

her time, money, materials and other valuable non-recoverable resources.

AR
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 49 of 55

Ms. Baker and her associates also suffered embarrassment, humiliation,
damage to their reputations, lost opportunities, and lost income.

153: Defendants breached their duty of care and loyalty as fiduciaries and
used their positions of power and influence to intimidate, humiliate, and to
inflict fear upon Plaintiff causing her undue pain, grief and suffering. Thus,
the Defendants were not looking out for Ms. Baker’s best interests, causing
not only financial injury but extreme emotional & physical pain and suffering.

154. Plaintiff is entitled to equitable relief and all other available allowable
legal remedies (and as the breach of fiduciary duty sounds in fraud, monetary
and or punitive damages should the court allow and consider such relief.)

CLAIM FIVE AGAINST BENSALZ:
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

136. Plaintiff incorporates herein, as if fully set forth, all the preceding
paragraphs.

137. Defendant BenSalz through its agent Michael Skouras made physical
threats against Ms. Baker and abused her with sexist hostile emails, phone
calls and texts. Repeatedly Mr. Skouras threatened to destroy her career and
to blacklist her in the industry to which she had committed her entire life
savings and years of sacrifice. Eric Salzman, a BenSalz agent, also subjected
Ms. Baker to insulting, sexist comments and disparaged and embarrassed her
to her partners and colleagues. He also harassed her via email repeatedly.
138. Defendants BenSalz made multiple ongoing threats to destroy Plaintiffs
professional reputation and career and to sabotage and derail her projects.

Mr. Skouras made criminal threats to Baker and her colleague Gary Rhein.

AQ
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 50 of 55

139. BenSalz inflicted emotional duress upon Plaintiff by sending an email
April 24, 2018 to Ms. Baker with a link leading to nefarious spy or malware.
This was an intentional act of aggression on behalf of Defendants to instill
fear and to intimidate and harass Ms. Baker, inflict damage to her computer
and work, disrupt her peace of mind, compromise her safety and privacy, and
to nefariously gain access to her proprietary documents and personal data. It
is also an act of harassment and stalking in violation of Ohio law and caused
Ms. Baker emotional and physical distress, pain and suffering resulting in her
incurring additional expense to try to protect herself and her family and her
property and home. Based on the history of BenSalz and Mr. Skouras having
previously bullied, criminally threatened, harassed and intimidated Plaintiffs,
the receipt of this email and other suspicious calls, texts and related activities
has been extremely troubling to Ms. Baker who has since been suffering from
extreme anxiety, depression, sleeplessness, stomach pain, headaches, nausea
and vomiting and exhibiting the symptoms of post-traumatic stress disorder.
140. The timing of this most recent harassing email makes this claim timely
and is indicative of the Defendant’s potential for aggression and their intent
to intimidate and retaliate against Ms. Baker or at the very least inflict fear
and more emotional pain and suffering and other duress upon her.

138. This project was profoundly personal work for Ms. Baker that meant
more to her than just a means to make money. Due to this intimate bond and

the significant personal investment she made into the project, the heartless,

qn
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 51 of 55

self-serving conduct of the Defendants and the devastating impact it had on
her life’s work caused extreme, long lasting grief and despair for Ms. Baker.
139. The efforts by the Defendants to inflict fear and duress upon the
Plaintiff was egregious, malicious, and purposeful. The emotional duress
suffered by Ms. Baker during 2012 continues to have lasting repercussions,
with this most recent act of harassment causing post-traumatic stress and
severe pain and suffering. Plaintiff is seeking in damages of over $7M.

CLAIM SIX AGAINST BENSALZ AND EXCEL:
CIVIL CONSPIRACY

140. Plaintiff incorporates herein as if fully set forth all preceding
paragraphs. By acting in concert between themselves and with other third
parties such as Rabo Bank, Jeff Bazoian, Bruce Berman, Village Road Show
and other known or unknown third parties, past and or present, which could
be revealed by further discovery; by information and belief, Plaintiff believes
that the Defendants, BenSalz Productions, its officers and partners and Excel
and its partners, engaged in a civil conspiracy to abscond, misappropriate
and profit from Plaintiff Belinda Baker's intellectual property (“IP”) and to
use her creative products and trade secrets in a concealed manner to try to
create some type of self-serving financial investment scheme, to maximize
profits that would be in violation of laws, regulations and contracts, and to
use their connections to orchestrate this conspiracy and to misappropriate
Ms. Baker’s original creative IP, to unfuly profit from her ideas and or trade
secrets and orchestrate an illicit investment plan or financing deal without

her knowledge and to work in concert to defame and disparage her and her

51
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 52 of 55

creative properties to ‘all of the major studios and networks’, besmear her
good name and project and her reputation in the industry and convert her
contacts for their own use, and to disrupt her efforts to progress her projects.
The Plaintiff believes that this conspiracy began sometime in 2012 and may
have involved other unknown third partners and current or former business
associates of hers and the parties to this lawsuit, which further investigation
and discovery should reveal. Plaintiff has good cause and reason to believe
this conspiracy has been covert and ongoing thus making this claim timely.
The co-conspirators worked duplicitously to conceal their plans from the
Plaintiff and worked in tandem between themselves and others to cause her
significant financial and emotional damages. Plaintiff seeks injunctive relief
and compensatory and punitive damages in excess of $7 million dollars.
CLAIM SEVEN AGAINST BENSALZ AND EXCEL:

TORTIOUS INTERFERENCE WITH BUSINESS CONTRACTS
AND PROSPECTIVE ECONOMIC RELATIONS

 

141. Plaintiff incorporates herein as if fully set forth all preceding paragraphs

and allege by information and belief that Defendants were aware of actual contracts

and existing and prospective business relationships that the Plaintiff had with third

parties; and that Defendants unlawfully and maliciously interfered with Ms. Baker's

business relationships to disrupt them and cause her economic harm, and that they

wantonly sought to interfere with her prospects and relationships with various film

studios, production companies, private investors and corporate entities to interrupt

and interfere with her business endeavors, existing and or prospective contracts

with them and in particular to disparage her and to discourage these companies and

q?
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 53 of 55

or individuals from doing business with her in the future. Some of these include
Animal Planet/Discovery, an array of A list talent some of whom are represented by
the CAA agency, Sea World and Acrylic Tank Manufacturing. Specifically, Plaintiffs
had a long standing contract and business relationship with ATM and the “Tanked”
family and that was interfered with and disrupted. ATM had already committed to a
licensing deal and voicing characters in Plaintiffs film and actively supporting her
project with owners Wayde King and Irwin Raymer expressing interest in serving
on her board of directors. They had also offered to assist her in pursuit of private
investors, promoting a crowdfund effort and seeking renewed interest from Animal
Planet/Discovery and celebrities like Shaquille O’neill, Tracy Morgan, Mario Lopez,
Betty White and many others in exchange for a potential equity stake in her project
and company but later withdrew their efforts, offers, and participation after April
2017 after Defendants ongoing disparagement, espionage and ongoing legal threats
interfered with Plaintiffs past and prospective contracts. Defendants also interfered
with Baker’s prospective business relationships with her past and former contacts,
and by information and belief even attempting to approach Sea World and or other
contacts of Ms. Baker’s with a similar film project and to pitch them on promotions,
events and other misappropriated trade secrets. Despite multiple attempts to work
with Animal Planet/Discovery, Plaintiff was shut out and rejected, despite efforts to
renew Sea World’s interest, to work with CAA, and its agents, even after A list talent
they represent had expressed interest in her project, she was shut out which she
feels is due to the prior blacklisting and disparagement and the ongoing and covert

interference of Defendants impeding Baker's prospects and efforts to her detriment.

G2
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 54 of 55

RELIEF

 

WHEREFORE, Plaintiff asks the Court to render judgment as follows:

a. Award Plaintiff actual, compensatory damages of at least $7 million dollars;

b. Award Plaintiff any and all equitable relief still possible including compelling
Plaintiff's to perform the duties of their prior contract and properly submit
the Plaintiffs current scripts and IP to all of the named film studios, TV/cable
networks, producers and talent agencies such as CAA as named herein and to
do so in good faith and if this is not possible provide other comparable relief;

c. Award Plaintiff declaratory judgment requiring Defendants to obtain and or
provide all requested copies of authentic signed third party NDAs, emails or
other proof of submission of Plaintiff's IP (names, dates, details) and provide
and publish a written apology and retraction of any derogatory, disparaging
false statements to all named third parties in this suit and the public at large;

d. Award Plaintiff reasonable attorney’s fees and Plaintiff's costs;

e. Award Plaintiff special damages of at least $750K and punitive damages of at
least $7 million;

f. Award Plaintiff any and all other damages the court deems appropriate.

CERTIFICATION AND CLOSING
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the
best of my knowledge, information, and belief that this complaint: (1) is not being
presented for an improper purpose, such as to harass, cause unnecessary delay, or
needlessly increase the cost of litigation; (2) is supported by existing law or by a

non-frivolous argument for extending, modifying, or reversing existing law; (3) the

RA
Case 1:20-cv-03342-AJN Document1 Filed 11/05/18 Page 55 of 55

factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after reasonable opportunity for further research,

investigation and or discovery, and (4) the complaint otherwise complies with the

requirements of Rule 11.

JURY DEMAND

NOW COMES the Plaintiff, as pro se litigant and hereby demands trial by jury.

PECTFULLY SUBMITTED,

ji -4f jr T f
bef akon
Belinda R. Baker
824 Oaktree Court
Lebanon Ohio 45036
Pro Se litigant

G4
